DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings were received on 2/22/22.  These drawings are accepted.

Claim Objections
Claim(s) 8-9, 11-12, 18, 23-24, and 28-30 is/are objected to because of the following informalities.  Appropriate correction is required:  
In claim(s) 8, the limitation 
‘the wearable sensor network comprises a plurality of electrodes, wherein four electrodes of the plurality of electrodes are alternately activated, wherein the four electrodes are activated in a configuration consisting of two current-injecting electrodes and two voltage-sensing electrodes’ 

should be amended to recite

‘the wearable sensor network comprising configured to be alternately activated, wherein the four electrodes are configured to be activated in a configuration consisting of two current-injecting electrodes and two voltage-sensing electrodes’. 

In claim(s) 9 and 18, the term ‘the location’ should be amended to recite ‘the locations’ (in reference to ‘locations’ as recited in claim(s) 8) or, alternately, ‘a 

plurality of electrodes of the wearable sensor network’.  

In claim(s) 12, the body of the claim(s) reciting 
‘wherein the system further detects and classifies movements of each leg of the user’

should be amended to recite
‘wherein the system is further configured to detect classify 

In claim(s) 23, the phrase ‘the plurality of currant signals varying current magnitudes’ should be amended to recite ‘the plurality of current having varying current magnitudes’. 

In claim(s) 24, the limitation 
‘the four electrodes activated in a configuration consisting of current-injecting electrode, voltage-sensing electrode, voltage-sensing electrode, current-injecting electrode, respectively’

 should be amended to recite
‘the four electrodes activated in a configuration consisting of a first current-injecting electrode, a first voltage-sensing electrode,  a second voltage-sensing electrode, and a second current-injecting electrode, respectively’.  

Then, correspondingly, the later recitation of ‘voltage sensing electrodes’ in claim(s) 24 should be amended to recite ‘the voltage sensing electrodes’. 

mutatis mutandis with claim(s) 29-30.

In claim(s) 29, the phrase ‘further transmit data’ should be amended to recite ‘further transmit the data’. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Amended claim(s) 25 now recites the limitation ‘the series of active filters and the series of multiplexers configured to facilitate differential selection of current magnitude and sensing electrodes’.   Because claim(s) 24 recites ‘voltage-sensing electrodes’ and ‘current injecting electrodes’, it is not clear if the ‘magnitude and sensing electrodes’ of claim(s) 25 are meant to refer to the previous one or both of voltage sensing electrodes and/or current injecting electrodes of claim(s) 24.  Further, more broadly, it is not clear configured to facilitate differential selection of current magnitude and sensing electrodes’ means to encompass: (1) selection of a magnitude of injected current and which of the electrodes are ‘sensing electrodes’, or (2) selection of electrodes which provide functions of ‘current magnitude’ as well as ‘sensing’?  In view of these two issues (the confusion with the recited electrodes in claim 24 and the confusion of grammar / clauses in claim 25 itself),  the claim is wholly indefinite.  
Examiner suggests amending claim(s) 25 to recite 
‘further comprising a series of active filters, the series of active filters and the series of multiplexers are configured to facilitate a differential selection of the current-injecting electrodes  and the voltage-sensing electrodes.’

And interprets the claim(s) as such.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-9, 12, 18-21,  24-26, and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houmanfar (US 20150272482 A1 – previously cited).

For claim 8, Houmanfar teaches  A system for detection of a human disease, [entire disclosure – see at least abstract], wherein the system comprises:
least one compression garment, [102 per ¶68], a wearable sensor network, [104, 106, 108, 110], and an application; [firmware / software of 108-110];  
the wearable sensor network comprises a plurality of electrodes [106], wherein four electrodes of the plurality of electrodes are alternately activated, [switching operation of ¶¶137-142; more broadly, use of multiplexer as detailed throughout ¶¶130-200 (more specific citations) below constitute(s), under BRI, a form of ‘alternate’ activation via sequential acquisition of signals],  wherein the four electrodes are activated in a configuration consisting of two current-injecting electrodes and two voltage-sensing electrodes [¶84, ¶175];
and the wearable sensor network comprises a multiplexor configured to sequentially alternate which two electrodes of the four electrodes are activated as  voltage-sensing electrodes, enabling a data collection from a series of different locations of each leg of a user, [see esp.  ¶¶175-180 et seq.;  see also bioimpedance and skin impedance analysis via multiplexors including for various tetrapolar electrode configurations of electrodes 106a-n (a form of sequentially alternating of pairs of current and voltage electrodes) per at least ¶¶136-146 (some later detail in ¶¶150-157 as well) — including for leg analysis per ¶¶110-111 and Fig. 2B] the data comprising bio-impedance measurements [bioimpedance as detailed throughout ¶¶136-146, ¶¶175-180] and the locations positioned between the two voltage-sensing electrodes. [most explicitly ¶198; see also alignment per ¶¶99-103 constitutes location data collection; see also ¶¶156-157].  

For claim 9, Houmanfar teaches  The system of claim 8, wherein the system is configured to take the bio-impedance measurements from the location positioned between the two voltage-sensing electrodes in real-time, while the user performs activities. [real-time per end of ¶59, ¶78, ¶129]. 

For claim 12, Houmanfar teaches  The system of claim 8, wherein the system further detects and classifies movements of each leg of the user. [from ¶198 onward for the rest of the disclosure of Houmanfar (¶¶198-290), Houmanfar teaches the analysis and classification of a user’s movements including three dynamic (i.e., “complex”) movement activities: cycling, walking, and running per ¶235 which can then per ¶216 be subdivided into any number of more constituent elements including five-state classification in ¶236 (“five simple movements”) — where all of said analysis and classification (i.e., “detection and classification”) occurs (primarily through) a Hidden Markov Model (HMM)  — but ¶260 details that such classifying can also occur via a neural network].

For claim 18, Houmanfar teaches  The system of claim 8, wherein the wearable sensor network further comprises a central hardware unit, [modules 104 in Fig. 1; modules 302, 304, 308, and 330 in Fig. 3; “central feature” most specifically discussed in ¶130] wherein at least one accelerometer- gyroscope module [IMU 322 in Fig. 3 per ¶131]  and at least one bio-impedance module [314/414 verbatim; more broadly, relevant impedance processing portions of processor/controller and memory depicted in Figs. 1, 3-4, and 7] are connected to the central hardware unit by traditional wiring, textile electronic traces, or conductive connections; [see esp. ¶128 and ¶213, see also ¶71, ¶97, ¶104]; 
the at least one bio-impedance module configured to collect the bio-impedance measurements from the location positioned between the two voltage-sensing electrodes, [see most summarily ¶¶83-86; more detail in in ¶¶136-146 and ¶¶175-180 per above], 
and the at least one accelerometer-gyroscope module [322] configured to collect an additional data set from the user, the additional data set comprising acceleration and gyroscopic data from each leg of the user. [IMU data with impedance data per ¶¶156-157]. 

For claim 19, Houmanfar teaches  The system of claim 18, wherein the central hardware unit is configured to supply power to the at least one accelerometer-gyroscope module and to the at least one bio-impedance module; [battery power per ¶105, ¶114; more general power unit per ¶¶72-75]; 
to temporarily store the bio-impedance measurements from the bio-impedance module and the additional data set from the at least one accelerometer-gyroscope module; and to transmit the bio-impedance measurements and the additional data set to a mobile application. [see ¶73, ¶168 detailing phone alone or with servers/cloud/network for performing storage, transmission, and analysis (at least in ¶74 et seq.); memory detailed in ¶90, ¶126, and ¶165]. 

For claim 20, Houmanfar teaches  The system of claim 18, wherein the central hardware unit further comprises a central enclosure [214-216, 220] and a textile-enclosure harness. [202] [see also fastening detailed at end of ¶108 which constitutes a form of a harness under BRI].

For claim 21, Houmanfar teaches  The system of claim 20, wherein the textile-enclosure harness is configured to be removably coupled to the central enclosure . [202 can be removed and 214-220 can be removed from 202 per Fig. 2A; more broadly, all components of Houmanfar are capable of disassembly]. 

For claim 24, Houmanfar teaches  A system for detection of a human disease, [entire disclosure – see at least abstract], wherein the system comprises:
at least one compression garment, [102 per ¶68], a wearable sensor network, [104, 106, 108, 110], a series of multiplexers [430, 432][see also cascade multiplexers per end of ¶144; switches shown in Fig. 4B are multiplexers per ¶¶139-144], and an application; [firmware / software of 108-110];  
the wearable sensor network comprises a plurality of electrodes [106], the plurality of electrodes configured to be alternately activated in groups of four electrodes at a time, [per ¶84, ¶175] the four electrodes activated in a configuration consisting of current-injecting electrode, voltage-sensing electrode, voltage-sensing electrode, current-injecting electrode, respectively; [injection and signal receiving pairing per ¶¶174-176 (signal receiving for voltage sensing per ¶¶178-181)][Examiner notes: the ordering of the electrodes in this limitation appears to intend that the electrodes are activated in a specified sequence, however the BRI of the term ‘configuration’ (and the limitation as a whole) is not the same as the BRI of the term ‘sequence’ — this limitation instead only requires a tetrapolar arrangement of two current electrodes and two voltage electrodes without the specified ordering (sequence) that may be intended — and thus the Houmanfar reference teaches this limitation]; 
the series of multiplexers configured to sequentially alternate which two electrodes of the four electrodes are activated as voltage-sensing electrodes, [switching operation of ¶¶137-142 including thereby a selection of the tetrapolar bioimpedance measurement mode and thus which two electrodes are the signal receiving pair of ¶¶174-181],  the configuration of the four electrodes alternately activated facilitates impedance analysis conducted on different segments of tissue at different locations of each leg of a user by using different textile voltage-sensing electrodes and current-injecting electrodes. [multi-band configuration of Fig. 2B and thigh discussion of ¶176].  

For claim 25, Houmanfar teaches  The system of claim 24, further comprising a series of active filters, the series of active filters [filters per ¶154 for bioimpedance alongside EMG per ¶¶157-158, filtering per ¶178 and ¶171],  and the series of multiplexers configured to facilitate differential selection of current magnitude and sensing electrodes. [switching operation of ¶¶137-142 including thereby a selection of the tetrapolar bioimpedance measurement mode and thus which two electrodes are the signal receiving pair of ¶¶174-181 – where switching operation of ¶¶137-142 constitute(s), under BRI, a form of ‘differential selection’ (i.e., the switching ‘differentiates’ between EMG and impedance modes)]. 

For claim 26, Houmanfar teaches  The system of claim 24, wherein the four electrodes are arranged in a tetrapolar electrode configuration which is configured to minimize an impact of variable skin-electrode contact impedances, polarizing effects, and movement artifacts. [because the tetrapolar configuration is taught per ¶84 and ¶175, then such an effect would thereby also be achieved – see mention of skin conduction mitigation in ¶176].

For claim 29, Houmanfar teaches  The system of claim 19, wherein the mobile application is configured to receive data from additional modules and to further transmit data to an online server. [per at least ¶66, ¶¶73-78].

For claim(s) 30, Houmanfar teaches The system of claim 19, wherein the mobile application is further configured to provide data analysis [per at least ¶¶66-78], display collected and analyzed data to the user [per at least ¶¶168-171], transmit a battery charge of the garment [battery saving per ¶170 includes at least a form of transmission of battery charge to an internal processing element], and solicit inputs from the user.  [per at least ¶102 and ¶169].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houmanfar. 

For claim 11, Houmanfar teaches The system of claim 8, wherein each electrode of the wearable sensor network is encased in an enclosure [enclosure formed by 214-220 per Fig. 2A], 
wherein the enclosure is configured to protect the network from damage arising from abrasion, impact, and water. [water protection specifically per ¶¶107-108; enclosure and fastener of Fig. 2 necessarily provides some amount of protection from abrasion and impact]. 
Houmanfar fails to teach the enclosure being plastic manufactured by injection-molding.  Accordingly, Examiner takes official notice that injection-molded plastic housings (i.e., enclosures) for housing/containing electronic components (including body tissue/medical sensors) is well-known, conventional, and predictable in the pertinent industry.  See MPEP § 2144.03. 

For claim 23, Houmanfar teaches The system of claim 19, wherein the bio-impedance module collects the bio-impedance measurements by delivering a current signal to the location positioned between the two voltage-sensing electrodes, the current signal having a current magnitude of up to 5 mA across 5 kHz to 100 kHz [e.g,. see 50 kHz signal at 1 mA per ¶177] delivered to leg [thigh per ¶176];
further analyzing the delivered signal after the delivered current signal has passed through a section of tissue at the location positioned between the two voltage-sensing electrodes of each leg of the user. [per ¶¶178-181]. 
Houmanfar fails to teach the module delivering a plurality of varying currents (specifically) every 1 kHz increment across 5 to 100 kHz.  However, it is noted that Applicant has failed to provide details of criticality or unexpected results in the specification with regard to the particularly claimed 5 to 100 kHz range and 1 kHz frequency increments for the module’s current injections.  On the contrary, this application’s specification even states in ¶86 “More frequencies are envisioned including below 5 kHz and above 100 kHz. Instead of sampling every 1k Hz, data could be sampled frequently (e.g. every 2 kHz or every 500 Hz or at irregular intervals)”. Therefore, it would have been within the skill of the art, through routine experimentation, to modify the current injection parameters of the bioimpedance module of Houmanfar in order to realize the most optimal injected current frequency increments across an optimum range (i.e., to optimize the current injection to 1 kHz increments from 5 kHz to 100 kHz as claimed) in order to provide the most effective bioimpedance analysis.  (“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235).  

Claim(s) 22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houmanfar in view of Inan (US 20190328330 A1 – previously cited). 

For claim 22, Houmanfar teaches The system of claim 18, wherein the central hardware unit comprises an impedance converter [see ¶¶178-181], a neural network analyzer [per ¶260], a plurality of active analog filters [per ¶116, ¶154, ¶173; specific to impedance see ¶¶177-178], a plurality of multiplexed digital controls [per ¶135, ¶139, esp. ¶142], a wireless transmission module [wireless data per ¶44 (including at least a form of a communications module), wireless module per ¶72], an analog to digital converter [316], and a microcontroller. [304 per ¶125]. 
Houmanfar fails to teach the central unit comprising a plurality of PMICs.  However, consider that Houmanfar does teach some form of a power management feature/element/unit in ¶170. 
Inan teaches a wearable bioimpedance measurement system comprising a plurality of PMICs. [second half of ¶64].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the central unit of Houmanfar to incorporate the PMICs of Inan in order to regulate battery voltage and prevent electrical current overdraw.  As motivated by Inan ¶64. 

For claim 28, Houmanfar teaches  The system of claim 22, wherein the microcontroller is configured to control the plurality of electrodes and to perform data analysis. [control via controller 304 detailed in at least ¶¶125-130].

Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive.

Applicant argues
Applicant respectfully submits that independent claims 8 and 24 have been amended to explicitly recite "the wearable sensor network comprises a plurality of electrodes, wherein four electrodes of the plurality of electrodes are alternately activated, wherein the four electrodes are activated in a configuration consisting of two current-injecting electrodes and two voltage- sensing electrodes" and "the plurality of electrodes configured to be alternately activated in groups of four electrodes at a time, the four electrodes activated in a configuration consisting of current-injecting electrode, voltage-sensing electrode, voltage-sensing electrode, current- injecting electrode, respectively". In view of these amendments, Applicant respectfully submits that claims 8-9, 12, 18-21, 24-26 and 28-30 are not anticipated by Houmanfar as this disclosure fails to teach or suggest above- mentioned recitations. Reconsideration and withdrawal is respectfully requested.

Other than a statement that none of the references teach or suggest the claimed invention, Applicant does not appear to point out any supposed errors or merits of the rejections offered in the previous office action or as the art may apply to the currently amended claims.  Examiner respectfully disagrees and demonstrates the applicability of the references as detailed in the prior art rejections above.   

Applicant argues
As discussed above in the 102 rejections, Houmanfar fails to teach or suggest the plurality of electrodes configured to be alternately activated, wherein the four electrodes are activated in a configuration consisting of two current-injecting 

Examiner respectfully disagrees.  Examiner notes that such an argument, under the § 103 header, does not appear to correspond to any basis of combination or modification set forth in the above § 103 rejections.  Examiner has not relied upon Houmanfar in a § 103 basis to make obvious the features of alternate activation.  Both elected and pending independent claim(s) 8 and 24 are rejected under a § 102 basis.  MPEP § 2131.05 establishes ‘The question [of] whether a reference "teaches away" from the invention is inapplicable to an anticipation analysis.’

Applicant then argues
Applicant respectfully submits that the claims have further being amended to explicitly recite "at least one compression garment". 
Houmanfar teaches the method comprises a signal acquisition unit which uses the same set of four electrodes to switch between different modes of signal acquisition, i.e. the EMG and the impedance modes (see at least paragraphs [0137] "This can enable the same electrodes to be used by the EMG acquisition module 410, skin impedance acquisition module 412, and bio- impedance acquisition module 414" and [0139] "The primary multiplexer module can be used to switch between an EMG signal acquisition mode where EMG signals are collected and an impedance signal acquisition modes where impedance signals (i.e. skin impedance or bio- impedance) are collected"). 
For at least these reasons, Applicant respectfully submits that one skilled in the art would not be motivated to modify Houmanfar in order to reach a system comprising a single garment and a network configured to enable a data collection from a series of different locations of each leg of a user, the data comprising bio-impedance measurements and the locations positioned between the two voltage-sensing electrodes, as instantly recited in amended claim 8 or, as recited 

	Examiner respectfully disagrees.  Similar to the immediately previous response, Examiner has not relied upon Houmanfar under a § 103 basis to make obvious the feature of a compression garment, such a feature instead being addressed under a § 102 basis via Houmanfar ¶68 (see also Houmanfar ¶97 and ¶119 for similar teachings) — the elected independent claim(s) being rejected under § 102. Inan is not relied upon to teach or make obvious this feature either.  


Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BENJAMIN S MELHUS/Examiner, Art Unit 3791